Title: The Committee for Foreign Affairs to the American Commissioners, 18 June 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Philadelphia June 18th 1777
In this we send you an Account of the most Material Matters which have happened in the Military department.
The Enemy about ten weeks ago sent a large Party and destroyed some Continental Stores lodged at Peeks Kill the value not great, and retreated immediately after. They afterwards made an Attempt to surprize Major Gen. Lincoln at Bound Brook which He Vigilantly escaped with the loss of about 60 Men. Mr. Tryon who is made a Major Genl: was sent with about 2200 Men to destroy the Stores at Danbury in Connecticut. Notice was received time enough to remove the Most Valuable while Genls. Arnold and Woorster raised the Militia and attacked the Enemy on their Retreat with good Success. The New-York Paper which may be Considered as Genl. Howes Gazette makes their loss in Killed and Wounded 104. We may give them Credit for twice the Number. The loss we Sustained in Stores was chiefly in Salt Provisions and Rum and we had the Satisfaction of learning that the Cargoes of the Prizes brought in the same week amounted in the first Article to double the Quantity lost. Genl. Woorster who behaved gallantly was Mortally wounded and is since dead. Scarce a Week have passed without Skirmishing in which we have been very fortunate.
General Washington has removed from Morriss Town to some advantageous Ground near Bound and Middle Brooks within eight Miles of Brunswick and the following is a regular State of Intelligence received here since the 11th. Inst.

 June 11th.
At a Meeting this day in the State House Yard Genl. Mifflin dispatched for that Purpose from Gen. Washington informed the Inhabitants that from the late preparations of the Enemy he had reason to believe their design was by a forced March to endeavour to possess themselves of Philadelphia. It was then Proposed and unanimously assented to, to turn out agreeable to the Militia Law.
 12th
A Letter from Genl. Sullivan at Princeton received about 9 this Evening informed that the Enemy at Brunswick had began to move the Preceeding Night but was prevented by the Rain.
 13th
The Alarm Gun in this City fired at three this Morning answering the Alarm Guns up the River. Several letters by express from Bristol mention the hearing Alarm Guns towards Trenton and Princeton, but that no Express had arrived there from Genl. Sullivan at Princeton.
 14th
Express from Genl. Arnold at Trenton informs, that the Enemy had moved in the Night from Brunswick, That Genl. Sullivan had likewise moved from Princeton to some Post on Rocky Hill with an Intention to harass the March of the Enemy and thereby favor the approach of Genl. Washington on their Rear, and that of the Troops expected from Philadelphia.
 15th
An Express from Genl. Arnold dated Trenton 14th. 6 O Clock P.M. received here at half past 5 this Morning, says, that he had waited six hours hoping to hear from Genl. Sullivan but had not, that he should set immediately off for Carryls Ferry, that the reports of the Country were that the Enemy were Marching rapidly towards that place, and that Genl. Sullivan was about two Miles a head of them on the same Road.
NB Carryl’s Ferry is the Place where our Boats are Stationed sufficient in number to Transport 3000 Men at a Time.

Another Letter from Genl. Arnold dated Carryls Ferry 14th 9 O Clock P.M. was received here at 9 this Morning, says that Genl. Sullivan arrived at that Place about 4 O Clock and had with him about 1600 Continental Troops and about the same Number of Jersey Militia making up the Number already there near 4000, that the Jersey Militia were turning out very Spiritedly, and that he expected to be about 5000 by the next day when He should march towards the Enemy who had encamped at Somerset Court House 8 Miles from Brunswick, that Genl. Washington continued at his Quarters near Middle Brook 8 Miles in the Rear of the Enemy who were about 7000.
 16th
The above makes up the Chain of Intelligence to Gen. Arnolds fourth Letter which was received here this Morning and is printed in the Papers of the 17. and 18th. Instant to which we refer you.
 17th No New Intelligence
From Various Quarters lately we have reports but none sufficient to depend on, that the Enemy will receive no Reinforcements from Europe, and likewise that a War with France is inevitable. Gen. Burgoyne is said to be arrived at Canada without Troops. We have seen a Memorial Presented to the States General by Sir Joseph York and two answers thereto, one, “that they had no account to render to him of their Conduct” the other, “there are no Gates to the Hague.”
 18. No New Intelligence
We are Gentlemen your Obedient Humble Servants
Benja HarrisonJno WitherspoonRobt MorrisThos. Heyward Junr.James Lovell
 
Notation: Letter from Committee June 18. 1777
